IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-22,069-03 AND WR-22,069-04


EX PARTE KENNETH LEON HARRIS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBERS W88-96714-U AND W88-95911-U
IN THE 291ST DISTRICT COURT DALLAS COUNTY


 Per curiam.


O R D E R

 These are applications for writ of habeas corpus that were transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated robbery and aggravated sexual assault.  His
sentence in each case was assessed at confinement for a period of thirty-five (35) years.  No
direct appeals were taken.
	After a review of the record, we find that Applicant's claims challenging his
convictions and sentences should be and are dismissed as subsequent applications.  Tex.
Code Crim. Proc. Art. 11.07, § 4(a)-(c).
 Applicant's remaining claims concerning the denial of his motion for a post-conviction hearing pursuant to Chapter 64 of the Code of Criminal Procedure are dismissed
because Applicant "is not confined because of any error in his Chapter 64 proceeding."  Ex
parte Baker, AP-75,196, 2006 Tex. Crim. App. LEXIS 302 (Tex. Crim. App. 2006).

DELIVERED:   APRIL 12, 2006
DO NOT PUBLISH